Citation Nr: 0519650	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  02-20 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a stomach 
disorder, claimed as irritable bowel syndrome.  



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from February 1943 to May 
1946.  

By rating action in May 1946, the RO denied, in part, service 
connection for a stomach disorder.  The veteran was notified 
of this decision and did not appeal.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a May 2002 decision by the RO 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
stomach disorder and denied service connection for bilateral 
defective hearing.  In October 2003, a hearing was held at 
the RO before the undersigned member of the Board.  The Board 
remanded the appeal to the RO for additional development in 
February 2004.  

By rating action in March 2005, service connection was 
established for bilateral defective hearing and a 40 percent 
evaluation was assigned, effective from January 11, 2002, the 
date of receipt of claim.  38 C.F.R. § 3.400(b)(2)(i) (2004).  
The veteran was notified of this decision and did not express 
dissatisfaction with the rating assigned.  Therefore, this 
issue is no longer in appellate status and will not be 
addressed in this decision.  

At a prehearing conference in October 2003, the veteran 
appeared with a service officer for the American Legion and 
indicated that he would execute a VA Form 22-23 and 
associated it with the claims folder prior to the file being 
transferred to the Board.  The authorization form was not in 
the file when it was certified to the Board in July 2003, nor 
was one associated with the file on remand.  Therefore, the 
claim will proceed as if the veteran was not represented.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Service connection for a stomach disorder was finally 
denied by an unappealed rating decision by the RO in May 
1946.  

3.  The additional evidence received since May 1946, is 
either cumulative of evidence already of record or is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  


CONCLUSIONS OF LAW

1.  The May 1946 RO decision that denied service connection 
for a stomach disorder is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2004).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a stomach 
disorder, claimed as irritable bowel syndrome.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108 (West 2002); 
C.F.R. §§ 3.104(a), 3.156(a), 3.159, 20.1105 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 because an initial AOJ adjudication had 
already occurred.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board concludes that information and discussions as 
contained in the May 2002 rating decision, the August 2002 
statement of the case, the March 2005 supplemental statement 
of the case (SSOC), the February 2004 Board remand, and in 
the letter sent to the veteran in March 2004, have provided 
him with sufficient information regarding the applicable 
regulations.  Additionally, these documents notified him of 
his responsibility to submit new and material evidence which 
shows that his current stomach disorder is related to 
military service; of what evidence was necessary to 
substantiate the claim for service connection; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran also testified at a hearing at the 
RO before the undersigned member of the Board in October 
2003.  Thus, the veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how the claim was still 
deficient.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to reopen his claim and is familiar with 
the law and regulations pertaining to the claim.  See Desbrow 
v. Principi, 17 Vet. App. 207 (2004); Valiao v. Principi, 17 
Vet. App. 229, 232 (2003) (holding that failure to comply 
with VCAA constitutes nonprejudicial error "[w]here the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  While the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by him is 
harmless.  Cf. Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

At this point, the Board notes that the National Personnel 
Records Center (NPRC) has verified that most of the veteran's 
service medical records were destroyed by fire and are 
unavailable for review.  Where service medical records are 
absent or missing, there is a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision.  The case law does not, however, lower the 
legal standard for proving a claim for service connection.  
Russo v. Brown, 9 Vet. App. 46 (1996).  In this case, the 
veteran testified that he never sought medical attention for 
any stomach problems during service.  Therefore, the absence 
of his complete service medical records is not material to 
his claim.  Moreover, the evidentiary record does include his 
separation examination.  The veteran was notified of the 
fire-related loss of his service medical records and was 
afforded an opportunity to submit additional evidence.  

Finality

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2004).  

As noted above, service connection for a stomach disorder was 
denied by the RO in May 1946.  There was no appeal of the 
decision, and it became final.  Because the present appeal 
does not arise from an original claim, but rather from an 
attempt to reopen a claim which was denied previously, the 
Board must bear in mind the important distinctions between 
those two types of claims.  Therefore, the laws and 
regulations governing finality and reopening of previously 
disallowed claims is pertinent in the consideration of the 
current claims on appeal.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended and is 
effective only for claims filed on or after August 29, 2001.  
(See 38 C.F.R. § 3,156(a)).  Here, the veteran's request to 
reopen the claim for a stomach disorder was received in 
January 2002.  Thus, the current appeal will be decided under 
the revised version of § 3.156(a) as is outlined in the 
decision below.  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2004).  

The evidence of record at the time of the May 1946 RO 
decision included the veteran's separation examination which 
showed no complaints or abnormalities referable to any 
stomach problems.  

The evidence added to the record since the May 1946 rating 
decision included numerous VA and private treatment records 
from 1994 to 2004, a transcript of an October 2003 personal 
hearing before the undersigned member of the Board, and a 
letter from the Social Security Administration.  

The letter from the Social Security Administration, received 
in March 2004, was to the effect that records pertaining to 
the veteran could not be located.  

The numerous private medical records showed no complaints, 
treatment, or abnormalities referable to any stomach problems 
or irritable bowel syndrome.  The VA medical reports showed 
that the veteran was evaluated for stomach complaints by 
gastroenterology in March and May 2004.  The veteran reported 
daily left upper quadrant pain, lasting from 5 and 15 
minutes.  The reports noted that an upper endoscopy in March 
2004 was normal and showed no evidence of any pathology.  A 
CT scan mucosa revealed mildly depressed platelet count and a 
solitary splenic hematoma or hemangioma.  The impression was 
left upper quadrant pain of unknown etiology.  The 
gastroenterologist opined that the veteran's symptoms did not 
appear to be serious and were merely a little bothersome.  

At the personal hearing before the undersigned member of the 
Board in October 2003, the veteran testified that his stomach 
problems began around the time that his unit was crossing the 
Rhine River during World War II, but that he never sought any 
medical attention during service.  He said that he mentioned 
it at the time of his discharge examination, but that he did 
not seek any medical treatment until two or three years after 
service.  He said that he was never given any medications and 
learned to live with his problem over the years.  

The additional medical records, while "new" to the extent 
that they were not previously reviewed, do not offer any 
probative information relating any current stomach disorder 
to service.  The VA medical reports showed that the veteran 
was evaluated by VA for stomach complaints on two occasions 
in 2004.  However, neither report offered a definitive 
diagnosis or an opinion relating a current problems to 
military service.  In fact, the examiner opined that the 
veteran's symptoms did not appear to be serious and were just 
a little bothersome.  In any event, the evidence previously 
reviewed showed no evidence or diagnosis of a stomach 
disorder in service or at the time of his service discharge 
examination.  As a whole, the additional medical evidence 
does not offer any new probative information relating a 
current stomach disorder to military service and, to that 
extent, is essentially cumulative of evidence already of 
record.  

As to the veteran's testimony, as a layperson, he is not 
competent to offer a medical opinion, nor does such testimony 
provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  

The Board notes that while the veteran testified that his 
stomach problems began during combat action around the time 
that his unit was crossing the Rhine river, he reported on 
his original claim in April 1946, that his stomach problems 
began in March 1946, which was several months after combat 
action had ceased.  He also testified that he reported his 
stomach problems when he was examined for discharge from 
service.  However, his separation examination report in March 
1946 showed that he specifically denied any medical problems.  
In any event, the veteran has not presented any competent 
medical opinion that he has a stomach disorder at present 
which is related to service.  

In summary, the Board finds that the additional evidence is 
not new and material since it does not include competent 
medical findings linking any current stomach problem to 
service.  The medical reports do not offer any new probative 
information and are merely cumulative of evidence already of 
record.  Accordingly, a basis to reopen the claim of service 
connection for a stomach disorder, claimed as irritable bowel 
syndrome have not been presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a stomach disorder, 
claimed as irritable bowel syndrome, the appeal is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


